      Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 1 of 13



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 JANE DOE #4                                        Case No. 4:19-cv-01641

 v.                                                 Judge Sim Lake

 SALESFORCE.COM, INC., et al.


                           JANE DOE’S MOTION TO REMAND

A.     SUMMARY

       On at least two prior occasions, this Court has declined to find an “egregious”

misjoinder and has instead ordered remand of an entire suit where an out-of-state defendant

removed a case claiming fraudulent misjoinder. Centaurus Unity v. Lexington Ins. Co., 766

F.Supp.2d 780, 789-90 (S.D. Tex. 2011) (Lake, J.); Concierge Care Nursing Ctrs., Inc. v. Antex

Roofing, Inc., C.A. No. H-10-3362, 2010 WL 11578941, at *5 (S.D. Tex. Dec. 16, 2010) (Lake,

J.). It should do so again in this case.

       There are many reasons why fraudulent misjoinder has been applied sparingly, and

found even more rarely, throughout the federal courts in the 23 plus years since Tapscott v. MS

Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other grounds by Cohen v.

Office Depot, Inc., 204 F.3d 1069, 1072-73 (11th Cir. 2000). For starters, the doctrine is

unpredictable and confusing. Ronald A. Parsons, Jr., Should the Eighth Circuit Recognize

Procedural Misjoinder?, 53 S.D. L.REV. 52, 66 (2008); see also Texas Instruments v. Citigroup Global

Markets, Inc., 266 F.R.D. 143, 148 (N.D. Tex. 2010) (“In the nearly fourteen years since

Tapscott was decided, no generally applicable standard has been formulated to guide the

determination of when misjoinder is so egregious as to be fraudulent.”); Centaurus, 766

F.Supp.2d at 789 n.28 (“Tapscott did not articulate parameters for the ‘egregious’ standard,
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 2 of 13



and courts in this Circuit who have considered the issue have not agreed on what

circumstances should qualify as egregious.”).

       Most critically, fraudulent misjoinder flies in the face of constitutional and statutory

limits of federal jurisdiction. Parsons, supra, at 65-66. A court cannot have removal

jurisdiction when the removing party concedes the validity of a plaintiff’s causes of action

against a joined in-state defendant. And in this case, there are two Defendants who are Texas

citizens. That’s two Defendants against whom Salesforce does not contest Jane Doe has a

valid cause of action.

       Even if this Court were to fully embrace Tapscott (which it emphatically should not),

Salesforce can’t meet its burden to show fraudulent misjoinder. Fraudulent misjoinder

elevates the burden of its more common cousin, fraudulent joinder, and requires the removing

party to show “no real connection to the controversy” involving the other claims. Tapscott, 77

F.3d at 1360 (11th Cir. 1996).

       Yet Salesforce is at the center of this human trafficking case. It developed, designed,

implemented, and provided ongoing support for custom software programs that powered

Backpage.com—the human trafficking site on which Jane Doe was sold. It was the

operational system from which Backpage grew and allowed Jane Doe to be trafficked on the

Hotel Defendants’ premise causing her sale and abuse.

       Salesforce nonetheless asks the Court to adopt a legal doctrine courts in this District

and throughout the Fifth Circuit have “repeatedly distinguished and declined to follow.”

Texas Instruments, 266 F.R.D. at 152 (internal quotation omitted). The Court should decline

this latest invitation by Salesforce to join a minority of a minority of courts and should instead

remand this action to state court where it belongs.



                                              -2-
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 3 of 13



B.       FACTUAL BACKGROUND

         Jane Doe was trafficked in Harris County beginning in 2014. ECF No. 1-4, Pl’s Am.

Pet. (Ex. 17), at ¶ 89 (also attached as Exhibit A). She was trafficked in a number of hotels in

Texas, who are the Hotel Defendants. Id. at ¶¶ 86-92. She was trafficked by pimps and

traffickers using Backpage. Id. at ¶¶ 52-88. Jane Doe filed suit in the 157th Judicial District

Court of Harris County, Texas on February 27, 2018. ECF No. 1-4, Pl’s Orig. Pet. (Ex. 1), at

*2. She filed her Amended Petition adding Salesforce on April 3, 2019. Id. at *1.

         During the course of discovery, the previously unknown role of Salesforce in Jane

Doe’s trafficking came to light. Behind the scenes, Salesforce had been assisting Backpage by

designing and fine-tuning its marketing and remarketing efforts. Id. at ¶¶ 62-85. Salesforce and

Backpage jointly worked to engage traffickers—like the pimps who were trafficking Jane

Doe—and helped them acquire customers so that Jane Doe could be bought and sold at the

Texas hotels who are co-Defendants. Id. at ¶¶ 59-61, 86-92. That makes Salesforce part of the

singular venture that trafficked Jane Doe. Id.

C.       STANDARD FOR REMAND

         “[F]ederal courts have limited subject matter jurisdiction and cannot entertain cases

unless authorized by the Constitution and legislation. The parties can never consent to federal

subject matter jurisdiction, and lack of such jurisdiction is a defense which cannot be waived.”

Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996) (citations omitted). A defendant can remove a

case to federal court only when federal jurisdiction exists, and the removal procedure is

properly followed. Manguno v. Prudential Prop. and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002).




                                              -3-
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 4 of 13



       “There is a presumption against subject matter jurisdiction that must be rebutted by

the party bringing an action to federal court.” Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996).

The burden remains on the removing party to establish that the case lies within the court’s

jurisdiction. Pershing, L.L.C. v. Kiebach, 819 F.3d 179, 181 (5th Cir. 2016). “Removal statutes

are to be construed strictly against removal and for remand.” Eastus v. Blue Bell Creameries,

L.P., 97 F.3d 100, 106 (5th Cir. 1996) (citing Shamrock Oil & Gas Corp. v. Sheets, 61 S.Ct. 868,

872 (1941)).

       A decision denying remand is reviewed de novo. Manguno, 276 F.3d at 722. However,

an order granting remand to the state court is generally not subject to review on appeal or

otherwise. 28 U.S.C. § 1447(d). So long as the court’s remand decision is intended to be based

upon the grounds listed in 28 U.S.C. § 1447(c)—that is, a procedural defect or a lack of subject

matter jurisdiction—the district court’s remand order is final and “immunized” from further

review. Powerex Corp. v. Reliant Energy Servs., Inc., 551 U.S. 224, 230 (2007) (Scalia, J.). Thus

a § 1447(c) remand order is not reviewable even if it is clearly erroneous. See, e.g., Smith v.

Texas Children’s Hosp., 172 F.3d 923, 925-26 (5th Cir. 1999); see also Angelides v. Baylor Coll. of

Med., 117 F.3d 833, 836 (5th Cir. 1997) (declining to follow “the Fourth Circuit’s evisceration

of § 1447(d) in Jamison v. Wiley, 14 F.3d 222, 238-40 (4th Cir. 1994)” by allowing review of a

remand error of a “‘sufficient magnitude’”).

D.     ARGUMENT & AUTHORITIES

       1.      Jane Doe properly brought suit in Texas state court for violations of Texas
               law and has stated no claims arising under federal law.

       Jane Doe brought suit against Texas citizens, under Texas law, in Harris County,

Texas, which is the home of the Hotel Defendants and the location where Jane Doe was




                                               -4-
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 5 of 13



trafficked and harmed. Salesforce does not contest the validity of the claims made by Jane

Doe against the Texas citizens under Texas law. ECF No. 1, at ¶¶ 21-22.

       2.      The Hotel Defendants are Texas citizens against whom Jane Doe has a valid
               cause of action.

       The Hotel Defendants are indisputably citizens of Texas, as Salesforce admits. ECF

No. 1, at ¶¶ 13-15. The Hotel Defendants are thus in-state defendants pursuant to 28 U.S.C.

§ 1441(b). Salesforce does not contest that Jane Doe has stated valid claims against these

Texas citizens. ECF No. 1, at ¶¶ 21-22.

       3.      Fraudulent joinder and misjoinder look to Texas law and Texas pleadings
               standards.

       For purposes of the improper joinder analysis, the plaintiff’s allegations in their Texas

state court petition are evaluated under Texas’s “fair notice” pleading standard. SL Pathology

Leasing of Texas LLC v. Miraca Life Scis., Inc., CIV.A. H-14-3724, 2015 WL 1392967, at *3 (S.D.

Tex. Mar. 25, 2015); see also Smallwood, 385 F.3d at 573; De La Hoya v. Coldwell Banker Mex.,

Inc., 125 F. App'x 533, 537 (5th Cir.2005).

       Similarly, the applicable standard for misjoinder is Texas Rule of Civil Procedure 40,

which allows one party to join their claims against defendants “any right to relief in respect

of or arising out of the same transaction, occurrence, or series of transactions or occurrences

and if any question of law or fact common to all of them will arise in the action.” See Texas

Instruments Inc. v. Citigroup Global Markets, Inc., 266 F.R.D. 143, 142 (N.D. Tex. 2010); see also

Centaurus Unity v. Lexington Ins. Co., 766 F.Supp.2d 780, 789 n.27 (S.D. Tex. 2011) (Lake, J.)

(“The court concludes[ ] … that state joinder rules should govern since the claimant was

required to follow the state’s joinder rules when it initially brought suit.”). And the federal

court sitting in removal jurisdiction can only consider whether there is a reasonable possibility




                                              -5-
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 6 of 13



that the defendants’ joinder was not in violation of Texas Rule 40. Texas Instruments, 266

F.R.D. at 142 n.14.

       4.      The removing party claiming fraudulent joinder has a heavy burden.

       For a lawsuit originally filed in state court, an “action shall be removable only if none

of the parties in interest properly joined and served as defendants is a citizen of the State in

which such action is brought.” 28 U.S.C. § 1441(b); B., Inc. v. Miller Brewing Co., 663 F.2d 545,

547 n.3 (5th Cir. 1981). This is frequently referred to as the “in-state defendant barrier.” E.g.,

Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006).

       As with any removal, in the fraudulent joinder context, the removing party “bears the

burden of demonstrating fraudulent joinder, and any doubts are resolved against removal.”

Probus v. Charter Commc’ns, LLC, 234 Fed.App’x. 404, 406 (6th Cir. 2007) (citing Alexander v.

Electronic Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994)) (emphasis in original).

       This burden is a “heavy one.” Highrise Concrete Sys., Inc. v. Ace Am. Ins. Co., CV 1:12-

131, 2013 WL 12318293, at *2 (S.D. Tex. Mar. 29, 2013). And the removing party has the

burden to show “there is no reasonable basis for the district court to predict that the plaintiff

might be able to recover against an in-state defendant.” Id.

       Fraudulent joinder arises only “when the non-removing party joins a party against

whom there is no colorable cause of action.” Saginaw Housing Comm’n v. Bannum, 576 F.3d

620, 624 (6th Cir. 2009). In reaching its determination, the court looks to state law. Jerome-

Duncan, Inc. v. Auto-By-Tel, LLC, 176 F.3d 904, 907 (6th Cir. 1999). The high standard for a

removal requires that “the removing party [ ] present sufficient evidence that a plaintiff could

not have established a cause of action against non-diverse defendants under state law.” Id. In

other words, “the removing party must prove … that there is absolutely no possibility that



                                              -6-
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 7 of 13



the plaintiff will be able to establish a cause of action against the non-diverse defendant in

state court.” Griggs v. State Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (emphasis added);

Alexander v. Electronic Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994) (“‘There can be no

fraudulent joinder unless it be clear that there can be no recovery under the law of the state

on the cause alleged or on the facts in view of the law.’” (quoting Bobby Jones Garden Apts.,

Inc. v. Suleski, 391 F.2d 172, 176 (5th Cir. 1968)).

       5.      The standard for fraudulent misjoinder is even higher.

       To sustain a removal for fraudulent misjoinder, the removing party must meet an even

greater burden. The removing party must show that the cause of action alleged against it has

“no real connection with the controversy” involving the in-state defendant. Tapscott v. MS

Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other grounds by Cohen v.

Office Depot, Inc., 204 F.3d 1069, 1072-73 (11th Cir. 2000). Mere misjoinder is not enough. Id.;

see also Bright v. No Cuts Inc., No. Civ.A.03-640, 2003 WL 224343232 (E.D. La. Oct. 27, 2003)

(same) (collecting cases).

       “[T]he misjoinder inquiry under Tapscott that might be done as part of the motion to

remand is much broader and forgiving to Plaintiff than the analysis to be done under the

joinder rules with regard to [a] motion to sever.” Wells Fargo Bank, N.A. v. Am. Gen. Life Ins.

Co., 670 F.Supp.2d 555, 559 (N.D. Tex. 2009). “Only the most ‘egregious’ instances of

misjoinder rise to the level of fraudulent misjoinder: those in which the ‘wholly distinct’

claims of, or against, the non-diverse parties are so lacking any ‘real connection with the

controversy’ that their joinder ‘border[s] on a sham.” Texas Instruments Inc. v. Citigroup Global

Markets, Inc., 266 F.R.D. 143, 147 (N.D. Tex. 2010) (quoting Tapscott, 77 F.3d at 1360). Given




                                               -7-
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 8 of 13



this high burden, fraudulent misjoinder “is reserved for a very small handful of the most

extreme cases.” Id. at 152.

       The obstacle to removal facing the removing party is so sufficiently great that, “the

overwhelming majority of those cases [alleging fraudulent misjoinder] have been remanded

to state court, often on the ground that even if the parties have been misjoined, such

misjoinder is not so egregious to be fraudulent.” Id. (collecting cases); see also Centaurus Unity

v. Lexington Ins. Co., 766 F.Supp.2d 780, 789-90 (S.D. Tex. 2011) (Lake, J.) (“[E]ven assuming

that [Texas] Rule 40 is not satisfied, there is no evidence demonstrating that the joinder of

[the in-state defendant] is sufficiently ‘egregious’ to be deemed fraudulent.”)

       6.      Salesforce’s invitation for this Court to join the few that have accepted the
               fraudulent misjoinder doctrine should be rejected.

       There are only a handful of courts that have fully recognized fraudulent misjoinder.

The number that have given it enough weight to deny remand is far paltrier.

       To adopt its misjoinder theory, Salesforce hangs its hat on the Eleventh Circuit’s 1996

case, Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996). But the Fifth

Circuit has never adopted Tapscott.

       In fact, Tapscott’s adoption over the last 23-plus years has been altogether limited. “The

United States Supreme Court, for its part, has never addressed fraudulent misjoinder or

offered any indication that the doctrine represents an exception to the complete diversity

requirement.” Wilson v. State Farm Mut. Auto. Ins. Co., No. 4:17-cv-124-DMB-JMV, 2018 WL

1096836, at *2 (N.D. Miss. Feb. 28, 2018). In declining to accept or reject the decision, the

Eighth Circuit observed, “the Eleventh Circuit is the only federal appellate court to adopt

fraudulent misjoinder[;] the Fifth and Ninth Circuits have acknowledged it, although not

expressly adopted it.” In re Prempro Prods. Liability Lit., 591 F.3d 613, 620 n.4 (8th Cir. 2010);


                                              -8-
          Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 9 of 13



see also Lafalier v. State Farm Fire and Cas. Co., 391 Fed.Appx. 732, 740 (10th Cir. 2010) (“No

circuit has rejected the doctrine, but the district courts and the commentators are split.”);

Wilson, 2018 WL 1096836, at *2 (“Consistent with the strict interpretation approach, district

courts outside the Fifth Circuit have declined to adopt the fraudulent misjoinder rule without

express guidance from the United States Supreme Court or the controlling Court of

Appeals.”).

           “District courts within the Fifth Circuit … have repeatedly distinguished and declined

to follow Tapscott.” Texas Instruments, 266 F.R.D. at 152 (internal quotation omitted); see also

Johnson v. Glaxo Smith Kline, 214 F.R.D. 416, 420 (S.D. Miss. 2002) (“[D]istrict courts in the

Fifth Circuit have distinguished Tapscott and refused to find fraudulent [mis]joinder in the

plaintiffs’ choice to join certain defendants.”); Moore v. SmithKline Beecham Corp., 219

F.Supp.2d 742, 745 (N.D. Miss. 2002) (collecting cases).

           7.     Jane Doe’s claims against Salesforce have a “real connection” to those
                  against the Texas Defendants.

           Even if the Court were to apply Tapscott (which it decidedly should not), Jane Doe’s

claims against Salesforce and the Texas Defendants easily share a “real connection” sufficient

to meet Tapscott’s test.

           The Northern District of Texas found there was “no generally applicable standard …

to guide the determination of [fraudulent] misjoinder.” Texas Instruments Inc. v. Citigroup Global

Markets, Inc., 266 F.R.D. 143, 149 (N.D. Tex. 2010). A survey of cases it conducted found

“misjoinder is so egregious as to be fraudulent only in … three situations:”1

           (1) two or more lawsuits with little or no party overlap have been combined in
           the same action (i.e., there are multiple plaintiffs and defendants, but each
           plaintiff or discrete set of plaintiffs is suing only one defendant or a discrete set

1
    Id.


                                                   -9-
      Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 10 of 13



         of defendants); (2) numerous plaintiffs have sued a common defendant and
         assert claims that have no shared factual element other than the presence of the
         common defendant; and (3) a single plaintiff or group of plaintiffs has joined
         multiple defendants in the same action and is asserting claims against each
         defendant that are both factually and legally unrelated.

         Because there is only one plaintiff in this case, the only situation that could even

conceivably apply to this case is the third—that is, where a plaintiff’s claims against multiple

defendants are both legally and factually unrelated. For the purposes of this case, that means

that Salesforce must show Jane Doe’s claims against it are legally and factually unrelated to

her claims against each one of the Texas Defendants.

         Here, both the facts and the law giving rise to Jane Doe’s claims lawsuit are clearly

related. Against Salesforce and the Texas Defendants, Jane Doe has alleged the same causes

of action (violations of Texas Civil Practice & Remedies Code chapter 98, negligence, and

gross negligence), leading to the same or similar questions of law. More than that, in fact,

Jane Doe alleges Salesforce, Backpage, and the Texas Defendants were part of a single

human trafficking venture under Texas law:2




         “Where, as here, a lone plaintiff alleges the same cause of action against every

defendant based on a similar or overlapping set of facts, no authority supports the conclusion




2
    Ex. A, at ¶¶ 141-42.


                                              - 10 -
    Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 11 of 13



that the defendants have been egregiously misjoined.” Texas Instruments, 266 F.R.D. at 152-

53. And so Salesforce’s misjoinder argument fails.

       8.     Jane Doe’s claims against Salesforce arise from the same venture as the
              claims alleged against the Texas defendants.

       There was a single venture at work that trafficked Jane Doe. Ex. A, at ¶¶ 22, 133-42.

She was sold on Backpage, where her pimp and her johns were marketed to using a CRM,

marketing and payment platform custom-built by Salesforce. Id. at ¶¶ 59-85. Once a john set

up a transaction, Jane Doe was sold and abused at one of the Hotels. Id. at ¶¶ 86-92.

       Texas Rule 40 does not require “absolute identity of all events.” Texas Instruments, 266

F.R.D. at 152 (quoting Lott v. Eastman Kodak Co., No. 3:97-cv-2560-P, 1999 WL 242688 (N.D.

Tex. Apr. 16, 1999). Under Texas Rule 40, Jane Doe validly joined her claims against

Salesforce, Backpage, and the Hotels—all of which share a common set of factual and legal

questions.

       All the defendants in this lawsuit needed one another and benefitted financially from

the venture that trafficked Jane Doe. The hotels took money to provide a place for Jane Doe’s

abuse. Ex. A, at ¶¶ 89, 126-27. Jane Doe’s trafficker got money for compelling sex. Backpage

got money for publishing Jane Doe’s ad. Id. at ¶¶ 82-85. And Salesforce got money for

working in tandem with Backpage to build and maintain the database that allowed the rest of

the transaction to occur. Id. at ¶¶ 12-13. That’s exactly the type of (singular) venture

envisioned by Texas Civil Practice and Remedies Code chapter 98. And that’s why Jane Doe

asks to hold Salesforce jointly and severally liable for damages its joint venture caused to her,

as Salesforce expressly acknowledges in its Removal. ECF No. 1, at ¶ 22.

       Contrary to Salesforce’s assertions, the claims against it are inextricably intertwined

with those against the in-state defendants, including the Hotel Defendants. Even if this Court


                                             - 11 -
     Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 12 of 13



had jurisdiction (and it does not), it could not to sever Jane Doe’s claims against Salesforce.

Salesforce is not only a properly joined party, but a necessary one.

E.     CONCLUSION

       The Court should reject Salesforce’s invitation to apply the fraudulent misjoinder

doctrine. But even if the Court were inclined to entertain such an analysis, Jane Doe’s claims

against Salesforce stem from its involvement in a single venture with the Texas Defendants.

They share questions of law and fact. The claims are not subject to severing.

       This Court does not have jurisdiction, and the case should be remanded.

                                                      Respectfully submitted,

                                                      ANNIE MCADAMS, PC

                                                      By: /s/ David E. Harris___
                                                      Annie McAdams
                                                      Texas Bar No. 24051014
                                                      S.D. Tex. No. 1514589
                                                      Matthew S. Parmet
                                                      Texas Bar No. 24069719
                                                      S.D Tex. No. 1076547
                                                      1150 Bissonnet
                                                      Houston, Texas 77005
                                                      phone 713 785 6262
                                                      fax    866 713 6141
                                                      annie@mcadamspc.com
                                                      matt@mcadamspc.com

                                                      THE GALLAGHER LAW FIRM
                                                      Michael T. Gallagher
                                                      Texas Bar No. 07586000
                                                      Pamela McLemore
                                                      Texas Bar No. 24099711
                                                      2905 Sackett Street
                                                      Houston, Texas 77098
                                                      Phone 713 222 8080
                                                      Fax 713 222 0066
                                                      mike@gld-law.com
                                                      pamm@gld-law.com




                                             - 12 -
Case 4:19-cv-01641 Document 26 Filed on 06/02/19 in TXSD Page 13 of 13



                                          SICO HOELSCHER HARRIS LLP
                                          David E. Harris
                                          Texas Bar No. 24049273
                                          S.D. Tex. No. 712461
                                          Louie J. Cook
                                          Texas Bar No. 24101191
                                          802 N. Carancahua, Ste. 900
                                          Corpus Christi, Texas 98401
                                          phone 361 653 3300
                                          fax    361 653 3333
                                          dharris@shhlaw.com
                                          lcook@shhlaw.com

                                          Attorneys for Jane Doe #4




                                 - 13 -
